Citation Nr: 1100272	
Decision Date: 01/04/11    Archive Date: 01/11/11

DOCKET NO.  08-19 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Nashville, 
Tennessee


THE ISSUES

1. Entitlement to service connection for jungle rot of the right 
foot, to include as due to Agent Orange exposure. 

2.  Entitlement to service connection for jungle rot of the 
testicles, to include as due to Agent Orange exposure. 

3.  Entitlement to service connection for bilateral hearing loss 
disability. 

4.  Entitlement to an initial evaluation in excess of 10 percent 
for post-traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to October 
1970.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from rating decisions by the 
Nashville, Tennessee, Regional Office (RO).  By a rating action 
in August 2007, the RO denied the Veteran's claims of entitlement 
to service connection for jungle rot of the right foot and jungle 
rot of the testicles, both claimed as due to Agent Orange 
exposure; the RO also denied service connection for bilateral 
hearing loss.  In a rating action of July 2009, the RO granted 
service connection for PTSD and assigned a 10 percent disability 
evaluation, effective April 24, 2008.  The Veteran perfected a 
timely appeal to those decisions.  

In May 2010, the Veteran appeared and offered testimony at a 
hearing before the undersigned, sitting at the RO.  A transcript 
of that hearing is of record.  At the hearing, the Veteran 
submitted additional evidence for which he has provided written 
waiver of RO review under 38 C.F.R. § 20.1304 (2010).  

The issue of entitlement to service connection for tinnitus has 
been raised by the record, but has not been adjudicated by the 
Agency of Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over it and it is referred to the AOJ for 
appropriate action.  

The issues of entitlement to service connection for jungle rot of 
the right foot, service connection for jungle rot of the 
testicles, and service connection for bilateral hearing loss 
disability are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  The veteran's PTSD is manifested by flashbacks, nightmares, 
intrusive thoughts, some sleep disturbance, depression, anxiety, 
anger, irritability, hypervigilance, exaggerated startled 
response, panic attacks, and social isolation; Global Assessment 
of Functioning Scale (GAF) scores range from 56 to 65.  

2.  The veteran's PTSD does not more nearly approximate 
occupational and social impairment, with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in establishing 
and maintaining effective work and social relationships.  


CONCLUSION OF LAW

The criteria for the assignment of an initial rating of 30 
percent, but not higher, for the service-connected PTSD have been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.10, 
4.130, 9411 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA.

All relevant facts regarding the issue decided below have been 
properly developed and no further assistance to the Veteran is 
required in order to comply with the duty to notify and assist.  
A thorough review of the claims file reveals that the development 
conducted by VA in this case fully meets the requirements of 38 
U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  In any event, based 
on the completely favorable decision discussed below, the Board 
finds that any failure in VA's duty to notify and assist the 
Veteran regarding his claim is harmless.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  


II.  Factual background.

The record indicates that the Veteran had active service from 
October 1967 to October 1970.  The Veteran's DD Form 214 
indicates that his military occupational specialty was equipment 
repairman; he served in Vietnam from March 24, 1968 to March 22, 
1969.  He was awarded the National Defense Service Medal, the 
Vietnam Campaign Medal with 60 device, and the Vietnam Service 
Medal with 6 Bronze Service Stars.  

The veteran's initial claim for service connection for PTSD (VA 
Form 21-526) was received in April 2008.  Submitted in support of 
the veteran's claim were VA progress notes dated from April 2008 
through May 2008.  These records show that the Veteran was 
receiving treatment for symptoms including interrupted sleep, 
nightmares and intrusive thoughts about Vietnam; they also noted 
that he was unable to tolerate crowds or loud noises.  In April 
2008, the Veteran was seen for a mental health evaluation for 
possible symptoms of PTSD.  He complained of interrupted sleep, 
nightmares, and intrusive thoughts of Vietnam.  He also reported 
flashbacks.  The examiner noted that the major complaints were of 
chronic insomnia with nightmares and some baseline 
depressive/anxious symptoms.  The impression was that the Veteran 
had some moderate symptoms of PTSD; the examiner noted that he 
has been able to function in a modified work environment.  The 
diagnosis was mood disorder NOS, r/o PTSD, mild to moderate 
impairment; he was assigned a GAF score of 58.  A VA progress 
note dated in May 2008, reflects an assessment of mood disorder, 
NOS, r/o PTSD; he was assigned a GAF score of 58.  

VA progress notes dated from December 2008 through June 2009 
indicate that the Veteran received follow up evaluation at the 
mental health clinic for a diagnosis of PTSD.  

The Veteran was afforded a VA examination in July 2009.  The 
Veteran reported several stressors while clearing the jungle with 
his bulldozer in Vietnam.  The Veteran reported being subjected 
to incoming fire, exposure to dead bodies which were uncovered.  
The Veteran reported one particular incident when the bulldozer 
of a close friend was hit by a rocket and whose arm was torn off.  
The Veteran also described other close calls in Vietnam.  He 
reported other incidents when he was afraid that he would die and 
not return, particularly the day that his unit lost 9 bulldozers 
in one day.  The Veteran stated that he has been married for 41 
years, and gets along well with his wife; he has two children 
with whom he has a good relationship.  The Veteran is also close 
to his parents and siblings.  It was noted that the Veteran is a 
relatively functional individual who has a close family of long 
standing, an individual who, in spite of an array of PTSD 
symptoms, generally functions relatively well.  

On examination, he was cooperative.  Affect was normal.  His mood 
was anxious.  Attention intact.  He was fully oriented.  His 
thought process and content were unremarkable.  Judgment and 
insight were intact.  The Veteran reported sleep impairment; it 
was noted that his sleep is better with medicine but prior to 
that he slept only 3 to 4 hours nightly, but he still wakes up 
often.  The Veteran also reported that he has hit his wife on a 
few occasions while sleeping due to recurring nightmares.  He 
reported auditory hallucinations.  The Veteran denied any panic 
attacks, homicidal or suicidal ideations.  Impulse control was 
fair.  Memory was mildly impaired.  The pertinent diagnosis was 
PTSD; he was assigned a GAF score of 64.  The examiner stated 
that PTSD symptoms appear to be the driver of the symptoms the 
Veteran has, mainly related to disengagement in the social 
sphere, irritability, and reactivity.  The examiner noted that 
the Veteran's problems are mild in nature and helped by his 
current treatment.  

Received in October 2009 were VA progress notes dated from May 
2008 through October 2009 showing that the Veteran continued to 
receive clinical attention and treatment for symptoms of PTSD.  
When seen in September 2008, the Veteran complained of fatigue 
and non-restful sleep, nightmares 2 to 3 times per month and 
flashbacks.  He denied any suicidal or homicidal thoughts.  The 
diagnosis was PTSD, chronic but stable; he was assigned a GAF 
score of 56.  During a follow up evaluation in September 2009, 
the Veteran reported that his mood varies, stating that 
depression comes and goes.  He stated that he continues to be 
isolative, but says that he lives on a farm and this is somewhat 
just part of his personality.  The assessment was PTSD, chronic, 
and depressive disorder NOS (intertwined with chronic PTSD); his 
GAF score was 60 to 65.  

At his personal hearing in May 2010, the Veteran indicated that 
he was assigned to a land clearing task force; they used 
bulldozers and cleared areas of the jungle and created routes for 
convoys.  The Veteran stated that they stayed in small perimeters 
and came under mortar fire and rocket attacks.  The Veteran 
indicated that he had trouble sleeping; he also reported a 
problem with depression and anxiety.  The Veteran also reported 
that he doesn't trust anyone; he stated that he carries a gun in 
his truck.  The Veteran further noted that he does not deal with 
crowds.  The Veteran indicated that he is followed at the VA and 
at the Vet Center.  The Veteran related that he worked for the 
railroad system for many years and has retired; he does not 
receive social security benefits.  

Submitted at the hearing was DD Form 215, dated in June 2009, 
which reflected corrections to the Veteran's DD Form 214.  This 
record indicates that the Veteran was also awarded the Valorous 
Unit Award, the Republic of Vietnam Gallantry Cross with Palm 
Unit Citation Badge, and the Republic of Vietnam Civil Actions 
Honor Medal First Class Unit Citation Badge.  

Submitted at the hearing was a medical statement from Dr. J. C., 
dated in April 2010, indicating that she has been the Veteran's 
treating psychologist since January 2010.  Dr. C. noted that the 
Veteran reported symptoms of PTSD stemming from his wartime 
combat service.  The Veteran stated that he suffers from 
insomnia, nightmares, flashbacks, exaggerated startled response, 
anxiety and hypervigilance.  He stated that he also goes to great 
lengths to avoid people, remaining secluded on his very isolated 
property for days at a time.  He trusts his wife of 41 years and 
relies heavily on her for help with any activities that require 
contact with the public.  The Veteran is able to perform routine 
self-care tasks.  Dr. C. explained that the Veteran performed at 
a higher level prior to 2002, at which time his wife and daughter 
unintentionally triggered a severe exacerbation of his PTSD when 
they put together a scrapbook of pictures and letters chronicling 
his experiences in Vietnam.  Dr. C. stated that it was her 
opinion that the Veteran's symptoms, particularly his chronic 
anxiety and suspiciousness, limit his ability to function 
occupationally and socially at least to a moderate degree.  

Also submitted at the hearing was a statement from C. B., a 
social worker at the Vet Center, dated in May 2010.  C. B. noted 
that the Veteran has been a client at the Nashville Vet Center 
since March 2007; he has participated in both individual and 
group counseling since that time.  C. B. noted that due to his 
shy and self-effacing nature, the Veteran does not represent the 
level of impairment he experiences.  Because he is able to use 
humor, and tries to focus on the positive, his level of distress 
can be easily missed or misread.  C. B. stated that, to his 
credit, the Veteran's symptoms would certainly prevent him from 
maintaining structured employment which would require dealing 
with authority, consistent attendance, focus, memory, and 
concentration.  He is able to maintain his "easy going" style 
only because he has been able to avoid having to deal with things 
that are beyond his ability to manage.  


III.  Legal Analysis.

Disability evaluations are determined by evaluating the extent to 
which a veteran's service-connected disability adversely affects 
his ability to function under the ordinary conditions of daily 
life, including employment, by comparing his symptomatology with 
the criteria set forth in the Schedule for Rating Disabilities 
(rating schedule).  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 4.1, 4.2, 4.10 (2010).  If two evaluations are 
potentially applicable, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2010).  

A disability rating may require re-evaluation in accordance with 
changes in a Veteran's condition.  It is thus essential in 
determining the level of current impairment that the disability 
is considered in the context of the entire recorded history.  See 
38 C.F.R. § 4.1.  In a claim for a higher original rating after 
an initial award of service connection, all of the evidence 
submitted in support of the veteran's claim is to be considered.  
See Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2.  
Staged ratings may be assigned where the symptomatology warrants 
different ratings for distinct time periods.  After careful 
review of the evidentiary record, the Board concludes that a 
uniform evaluation is warranted for the Veteran's PTSD.  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the determination of 
the matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. 
§§ 3.102, 4.3.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990), the Court stated that "a veteran need only demonstrate 
that there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its merits, 
the preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert at 
54.  

The severity of the veteran's PTSD is determined by 38 C.F.R. 
§ 4.130, Diagnostic Code 9411.  Under that diagnostic code, a 10 
percent evaluation is warranted when there is occupational and 
social impairment due to mild or transient symptoms that decrease 
work efficiency and ability to perform occupational tasks only 
during periods of significant stress, or symptoms controlled by 
medication.  

A 30 percent evaluation is warranted for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to such 
symptoms as: depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep impairment, mild 
memory loss (such as forgetting names, directions, recent 
events).  

A 50 percent rating requires occupational and social impairment 
with reduced reliability and productivity due to such symptoms as 
a flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of motivation 
and mood; or difficulty in establishing and maintaining effective 
work and social relationships.  

A 70 percent rating requires occupational and social impairment, 
with deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms as 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial disorientation; 
neglect of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or a worklike 
setting); or the inability to establish and maintain effective 
relationships.  

A 100 percent rating requires total occupational and social 
impairment, due to such symptoms as gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; or memory 
loss for the names of close relatives, own occupation, or own 
name.

A GAF score is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of mental-
health illness. See Richard v. Brown, 9 Vet. App. 266, 267 
(1996), citing the Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994). This is more commonly referred to as 
DSM-IV. A GAF of 21 to 30 is defined as behavior considerably 
influenced by delusions or hallucinations or serious impairment 
in communication or judgment (e.g., sometimes incoherent, acts 
grossly inappropriate, suicidal preoccupation) or an inability to 
function in almost all areas (e.g., stays in bed all day, no job, 
home or friends).  A GAF of 31 to 40 is indicative of some 
impairment in reality testing or communication (e.g., speech is 
at times illogical, obscure, or irrelevant) or any major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child frequently 
beats up younger children, is defiant at home, and is failing at 
school).  A GAF of 41 to 50 is indicative of serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, occupational, or 
school functioning (e.g., no friends, unable to keep a job).  A 
GAF of 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  A GAF of 61 to 70 is indicative of some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy or theft within the household), but generally functioning 
pretty well, has some meaningful interpersonal relationships.  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. 
§ 7104(a) (West 2002 & Supp. 2010).  When there is an approximate 
balance of evidence regarding the merits of an issue material to 
the determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 4.3 
(2010).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
Court stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  Alemany 
v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert at 54.  

Based upon a review of the cumulative evidence, and resolving all 
doubt in his favor, the Board finds that the Veteran's PTSD is 
manifested by psychiatric symptoms that more closely approximate 
the criteria for a 30 percent evaluation.  Significantly, the 
evidence reveals that the Veteran suffers from sleep impairment 
due to nightmares.  The record also indicates that the Veteran 
experiences flashbacks, intrusive recollections of Vietnam, 
depression, anxiety, irritability, hypervigilance, and 
exaggerated startled response.  During the VA examination in July 
2009, the examiner noted that the Veteran's symptoms are not 
disabling but are disruptive; he noted that the Veteran has close 
a relationship with family but appears to be relatively more 
socially disengaged than was historically the case.  The examiner 
further stated that despite relatively solid functioning, the 
Veteran has had interpersonal issues at times including in the 
workplace; he stated that even now he tends to isolate to a 
meaningful degree.  The VA examiner assigned a GAF score of 64.  
However, in a more recent statement from the Veteran's treating 
psychologist, dated in April 2010, she explained that the 
Veteran's symptoms, particularly his chronic anxiety and 
suspiciousness limit his ability to function occupationally and 
socially at least to a moderate degree.  This statement is 
supported by VA progress notes which reflect GAF scores ranging 
from 56 to 65.  

Considering the evidence of record in light of the above, and 
affording the Veteran the benefit of the doubt (see 38 U.S.C.A. 
§ 5107(b) and 38 C.F.R. § 3.102), the Board finds that the 
Veteran's PTSD more nearly approximates the criteria for a 30 
percent rating throughout the entire time period on appeal.  

Collectively, the pertinent medical evidence of record reflects 
that the Veteran's PTSD symptomatology has included chronic sleep 
disturbance, nightmares, flashbacks, intrusive thoughts, anxiety, 
depression, social isolation, and irritability.  It is noteworthy 
that the Veteran's treating psychologist found that the Veteran's 
PTSD was moderate in nature.  Such symptomatology is best 
reflected by the criteria set forth for a 30 percent evaluation.  

In determining that the 30 percent rating criteria for the 
Veteran's PTSD are met, the Board has considered the rating 
criteria in the General Rating Formula for Mental Disorders not 
as an exhaustive list of symptoms, but as examples of the type 
and degree of the symptoms, or effects, that would justify a 
particular rating. The Board has not required the presence of a 
specified quantity of symptoms in the rating schedule to warrant 
the assigned rating for PTSD.  See Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).  

However, the clinical evidence does not demonstrate that the 
veteran's PTSD is manifested with symptoms that more nearly 
approximated the criteria for an even higher (50 percent) 
evaluation.  Significantly, there is no objective evidence that 
he experienced any reduced reliability and productivity in his 
employment due to his PTSD.  In addition, there is no clinical 
evidence of flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; difficulty in understanding complex commands; 
impaired judgment; impaired abstract thinking during this period 
in question.  In addition, his speech was found to be clear and 
coherent, and there was no evidence of any thought disorder. His 
affect has been described as normal; his mood as anxious but not 
flattened.  Overall, the range of symptoms does not more nearly 
reflect the criteria for a 50 percent rating.  

In summary, the Board finds that veteran meets the criteria for a 
30 percent rating for PTSD, but that an evaluation in excess 
thereof is not warranted.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).  

The Board has also considered whether the Veteran is entitled to 
an increased disability evaluation on an extra-schedular basis.  
However, the Board concludes that the record does not present 
such "an exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b) (1).  In this regard, the Board 
finds that there has been no showing by the Veteran that his 
PTSD, standing alone, resulted in marked interference with 
employment or necessitated frequent periods of hospitalization so 
as to render impractical the application of normal rating 
schedule standards.  Accordingly, the Board finds that this case 
does not warrant referral to the Director of Compensation and 
Pension Service for extra-schedular consideration.  See Bagwell 
v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

In conclusion, the Board finds that the evidence of record 
reveals manifestations consistent with a 30 percent evaluation 
for PTSD, but no higher.  See 38 C.F.R. § 4.3; Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).  


ORDER


A 30 percent evaluation for PTSD is granted, subject to the 
controlling regulations applicable to the payment of monetary 
benefits.  


REMAND

After examining the record, the Board finds that further 
evidentiary development is warranted before a decision can be 
issued on the merits of the claims.  Such development would 
ensure that the Veteran's due process rights, including those 
associated with the Veterans Claims Assistance Act of 2000 
(VCAA), as amended, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2010), and VA regulations implementing VCAA, 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010), are met.  
The specific bases for remand are set forth below.  

A.S/C for fungal infection of the right foot and testicles.

The Veteran served in Vietnam from March 1968 to March 1969.  He 
essentially contends that he developed jungle rot of the right 
foot and the testicles while stationed in the jungles of Vietnam.  
In a statement dated in June 2008, the Veteran indicated that the 
conditions he served in while in Vietnam were either hot, wet and 
muddy or hot, dry and dusty.  The Veteran indicated that they 
were forced to wear flak jackets to protect themselves from 
shrapnel from mines and small arms fire; as a result, they were 
constantly sweating and dirty from the dust and debris in the 
jungle.  The Veteran noted that, while working in those 
conditions, he developed a bad rash on his feet and groin area; 
he went to the medic who referred to the condition as "jungle 
rot."  The Veteran stated that he was given some medication 
which cleared up the rash; however, after a month, it came back.  
The Veteran maintained that this has been a recurring condition 
for 40 years; he stated that he has learned how to keep it under 
control.  

Current medical evidence reflects treatment for various skin 
conditions, to include psoriasis with scalp lesions and 
dyshidrotic eczema.  

On the occasion of a VA examination in June 2007, the VA examiner 
stated that jungle rot is not a recognized medical diagnosis but 
rather slang used broadly for different skin conditions.  She 
further stated that fungal dermatitis is not recognized at this 
time as a result of Agent Orange exposure.  

Of record is a medical statement from Dr. S. D. B., dated in 
November 2007, indicating that the Veteran came in for evaluation 
of a chronic dermatologic condition that he may have addressed 
once or twice in the past.  The Veteran indicated that when he 
did his tour in Vietnam for one year, he developed "jungle 
rot."  He stated that, at the time of his discharge, some medic 
gave him a couple of years worth of triamcinolone and he has 
always used that on his right foot and occasionally in the belt 
area and has always responded very well.  He does not have to use 
an antifungal and it is the bottom of his right foot is primarily 
the most recurrent area.  He also stated that he has one other 
area that has to be medicated further regularly and that is the 
underside of the scrotum.  The assessment was dyshidrotic eczema.  
The examiner stated that the Veteran had no web space involvement 
and it does not look fungal and the temporal association with 
Vietnam certainly seems compelling.  

Pursuant to 38 U.S.C.A. § 5103A(d), VA will provide a medical 
examination or obtain a medical opinion if the record including 
lay or medical evidence contains competent evidence of a 
disability that may be associated with an event, injury, or 
disease that occurred in service, but the record does not contain 
sufficient medical evidence to decide the claim.  See also 38 
C.F.R. § 3.159(c) (4) (2010).  In this appeal, there is no 
medical opinion addressing the question of whether there exists a 
medical relationship, if any, between service and the Veteran's 
skin condition; such a medical opinion would be helpful in 
resolving the claim.  See 38 U.S.C.A. § 5103A (d) (2) (West 
2002); 38 C.F.R. § 3.159(c) (4) (2010); McLendon v. Nicholson, 20 
Vet. App. 79, 81 (2006).  

The Veteran's statements describe observable symptomatology 
consistent with a skin condition and constitute a report of 
continuity of symptomatology at least for the purpose of 
providing the Veteran with a VA dermatology examination.  
Therefore, he must be provided with a VA examination to determine 
whether his current skin condition involving his right foot and 
testicles are connected to service.  38 C.F.R. § 3.159(c) (4) 
(i).   

B.  S/C for bilateral hearing loss disability.

The Veteran maintains that he developed hearing loss due to noise 
exposure in service from gunfire, tanks, and working with the 
bulldozers while clearing the jungles in Vietnam.  The Veteran 
indicated that they were not provided hearing protection.  The 
Veteran also reported an incident when his dozer rolled over and 
he was hit on the head by a radio; he received a lot of stitches.  
The Veteran served on active duty from October 1967 to October 
1970.  His DD Form 214 reflects that the Veteran's military 
occupational specialty was engineer equipment repairman.  His 
service treatment records are negative for any history, 
treatment, or diagnosis of hearing loss.  The separation 
examination, dated in September 1970, revealed pure tone 
thresholds of 0, 0, and 0 decibels in the right ear, and 0, 0, 
and 0 decibels in the left ear at the 500, 1000, and 2000 Hertz 
levels, respectively.  Nonetheless, pursuant to the provisions of 
38 U.S.C.A. § 1154(a), the Board finds that the circumstances of 
the Veteran's service, including military training, would be 
consistent with exposure to loud noise in service.  

The Veteran's July 2007 VA Audiological evaluation reported 
bilateral mid and high frequency sensorineural hearing loss of 
mild to moderate degree at affected frequencies.  In an addendum 
to the above examination, in August 2009, the examiner noted that 
the Veteran reported onset of hearing loss between 10 to 20 years 
prior; however, he was separated from service in 1970.  The VA 
examiner further noted that the audiometrics demonstrated normal 
hearing sensitivity at military induction and separation.  The 
examiner stated that it would seem less likely as not that the 
Veteran's current hearing loss began as a result of his military 
service noise exposure.  

The Board acknowledges that the Veteran's service treatment 
records do not show any hearing loss during service.  However, 
the absence of a hearing disability during service is not always 
fatal to a service connection claim.  Ledford v. Derwinski, 3 
Vet. App. 87, 89 (1992).  Service connection for hearing loss may 
be granted where there is credible evidence of acoustic trauma 
due to significant noise exposure in service, post-service 
audiometric findings meeting the regulatory requirements for 
hearing loss disability for VA purposes, and a medically sound 
basis upon which to attribute the post-service findings to the 
injury in service, as opposed to intercurrent causes.  Hensley v. 
Brown, 5 Vet. App. 155, 159 (1993).  

Accordingly, the RO should arrange for the Veteran to undergo a 
VA examination by a physician in order to obtain a competent 
medical opinion as to whether the Veteran's current bilateral 
hearing loss disability is consistent with acoustic trauma during 
military service.  

The Veteran must be advised of the importance of reporting to the 
scheduled VA examinations and of the possible adverse 
consequences, to include the denial of his claims, of failing to 
so report.  See 38 C.F.R. § 3.655 (2010).

In light of the discussion above, and to ensure full compliance 
with due process requirements, the case is hereby REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, D.C., 
for the following actions: 

1.  The RO should contact the Veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health care 
providers who have treated him for his skin 
conditions and bilateral hearing loss.  Any 
records that are not currently included in 
the clams file should be obtained and added 
to the file.  With any necessary 
authorization from the Veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the Veteran that are not currently of 
record.  All efforts to obtain these 
records must be documented in the claims 
file.  If any records cannot be obtained, 
it should be so stated, and the Veteran is 
to be informed of any records that could 
not be obtained.  

2.  The RO should schedule the Veteran for 
a VA skin disorders examination to 
determine the nature and etiology of the 
Veteran's skin disorder, specifically 
described as "jungle rot" on his feet and 
groin area.  The examiner should review all 
pertinent medical records in the claims 
file, including the available service 
treatment records, the Veteran's testimony 
regarding his acquiring these skin 
conditions/skin injuries in the field 
during combat and a copy of this REMAND.  
The examiner should make findings as to any 
diagnoses of any skin disorders found.  As 
well, the examiner should render an opinion 
as to whether it is at least as likely as 
not (at least a 50/50 possibility) that any 
currently manifested skin disorder was 
incurred in or aggravated during service, 
or is otherwise related to service, to 
include exposure to Agent Orange.  All 
pertinent clinical findings and the 
complete rationale for all opinions 
expressed should be set forth in a written 
report.  

3.  The RO should arrange for the Veteran 
to undergo a VA Audiological examination.  
The entire claims folder must be made 
available to the examiner prior to the 
examination.  All indicated tests and 
studies should be accomplished, and all 
clinical findings should be reported in 
detail and correlated to a specific 
diagnosis.  The examiner should render an 
opinion, consistent with sound medical 
principles, as to whether it is at least as 
likely as not (i.e., there is at least a 
50% probability) that any current bilateral 
hearing loss had its onset during the 
Veteran's military service, or is otherwise 
causally related to any incident thereof, 
to include noise exposure or other acoustic 
trauma.  A complete rationale should be 
given for all opinions reached.  

4.  To help avoid future remand, the RO 
must ensure that all requested actions have 
been accomplished (to the extent possible) 
in compliance with this REMAND.  If any 
action is not undertaken, or is taken in a 
deficient manner, appropriate corrective 
action should be undertaken.  See Stegall 
v. West, 11 Vet. App. 268 (1998).  

5.  Thereafter, the RO should readjudicate 
the Veteran's claims on the basis of all 
evidence of record and all applicable laws 
and regulations.  If any determination 
remains unfavorable to the Veteran, both he 
and his representative should be furnished 
an SSOC, which includes a summary of 
additional evidence submitted, and any 
additional applicable laws and regulations.  
The SSOC must provide reasons and bases for 
the decisions reached.  Thereafter, the 
Veteran and his representative should be 
given the opportunity to respond.  

After the above actions have been accomplished, the case should 
be returned to the Board for further appellate consideration, if 
otherwise in order.  By this REMAND the Board intimates no 
opinion, either factual or legal, as to the ultimate 
determination warranted in this case.  The purposes of the REMAND 
are to further develop the record and to accord the Veteran due 
process of law.  No action is required of the Veteran until he 
receives further notice.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).  




______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


